258 F.2d 792
Arthur F. SMALLFIELD, Appellant,v.HOME INSURANCE COMPANY OF NEW YORK, a corporation, Appellee.
No. 15935.
United States Court of Appeals Ninth Circuit.
September 15, 1958.
Rehearing Denied October 27, 1958.

See also 244 F.2d 337.
Appeal from the United States District Court for the Southern District of California, Central Division; James M. Carter, Judge.
Louis Elowitt, Los Angeles, Cal., for appellant.
Thomas P. Menzies, James O. White, Jr., Los Angeles, Cal., for appellee.
Before DENMAN, ORR and POPE, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed.